DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed on 8/16/2021.
Claims 1-20 are pending and are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/16/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 6-10, 13-17,19-20 22, and 24-25 of patent Application No. 14/976298.

Present Application 17/402891
Patent Application 14/976298
Claims 1, 9 and 14
	initializing, by a first computing device, a real-time meeting communication session, wherein the first computing device is connected to a media system;
	receiving information indicative of a mobile computing device of a user being in a
physical presence of the first computing device, wherein the user is associated with the
mobile device and a second computing device;
granting control of the real-time meeting communication session from the mobile

	transmitting an instruction that causes the second computing device to display a
user interface element associated with the real-time meeting communication session,
wherein the instruction is sent after granting the control; and
	granting control of the real-time meeting communication session to the second
computing device of the user in response to a selection of the user interface element.

Claims 1, 8 and 15

initializing, by a server and with a first computing device, a real-time meeting communication session, wherein the first computing device is connected to a media system;
		receiving, by the server, information indicative of a mobile computing device of a user being in a physical presence of the first computing device and being in direct communication with the first computing device;

	detecting, by the server, that a second computing device and the mobile device use a same user account, wherein the second computing device is in communication with the server and lacks direct communication with the first computing device;
	transmitting, by the server, an instruction that causes the second computing device to display a user interface element associated with the real-time meeting communication session, wherein the instruction is sent after granting control to the mobile computing device and in response to detecting that the second computing device and the mobile device use the same user account; and
	granting, by the server, control of the real-time meeting communication session to the second computing device of the user in response to a selection of the user interface element.
Claims 2, 10, and 15
The computer-implemented method of claim 1, further comprising: receiving, from the second 
Claims 2, 9, and 16
receiving, by the server and form the second computing device, an input corresponding to the selection by the user of the user interface element.
Claims 3, 11, and 16
The computer-implemented method of claim 2, wherein the receiving of the input causes the second computing device to participate in the real-time meeting communication session and to enable the second computing device to control the media system over an internet connection with a server.
Claims 3, 10, and 17
The computer-implemented method of claim 2, wherein the receiving of the input causes the server to enable the second computing device to participate in the real-time meeting communication session and to enable the second computing device to control the media system over an internet connection with the server
Claims 4, 12, and 17
The computer-implemented method of claim 1, wherein the mobile computing device comprises a mobile phone and the second computing device comprises a tablet computer or a laptop computer.

Claims 6, 13, and 19
wherein the mobile computing device comprises a mobile phone and the second computing device comprises a tablet computer or a laptop computer.
Claims 5, 13, and 18
 The computer-implemented method of claim 1, wherein the media system comprises a non-smart display, and wherein the first computing device is coupled to the non-smart display.
Claims 7, 14, and 20
wherein the media system comprises a non-smart display, and wherein the first computing device is coupled to the non-smart display.

Claims 6 and 19
The computer-implemented method of claim 1, wherein the first computing device is connected to the mobile computing device via a short-range wireless communication network and is connected to 
Claim 22
wherein the first computing device is connected to the mobile computing device via a short-range wireless communication network and is connected to a server via a computing network, and wherein the 

Claims 7 and 20
The computer-implemented method of claim 6, wherein the computing network comprises an Internet connection and the short-range wireless communication network comprises a Bluetooth connection.
Claim 25
wherein the computing network comprises an Internet connection and the short-range wireless communication network comprises a Bluetooth connection.
Claim 8
The computer-implemented method of claim 1, wherein the user interface element comprises a system tray notification or a pop-up window and presents the second computing device with an option to join the real-time meeting communication session.
Claim 24
wherein the user interface element comprises a system tray notification or a pop-up window and presents the second computing device with an option to join the real-time meeting communication session.


Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of patent Application No. 14/976298 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of patent Application No. 14/976298.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy (US 20150143442 A1) in view of Agnihotri (US 8,863,202 B2) and further in view of Fonzi (20160253629 A1).
As to claim 1, teaches McCoy teaches a computer-implemented method comprising:
initializing, by a first computing device, a real-time meeting communication session, wherein the first computing device is connected to a media system ([0070] the IPTV client sends login information including, e.g., user name and password to the management server 30 (first computing device), which returns (initializing) to the IPTV client an IPTV session token that may subsequently be presented by the IPTV client device to a participating content server 32 (media system) to obtain content from that server);
wherein the user is associated with the mobile device and a second computing device ([0073] the proxy server 34, responsive to a correct user name and password from the second device 36, returns information about all IPTV clients 12 that are affiliated with the user account associated with the user name and password (associated with the mobile device and a second computing device))
granting control of the real-time meeting communication session from the mobile computing device of the user to the first computing device ([0070] the management server 30 (first computing device), which returns to the IPTV client an IPTV session token that may subsequently be presented by the IPTV client device to a participating content server 32 to obtain content from that server (granting control of the real-time communication session));
transmitting an instruction that causes the second computing device to display a user interface element associated with the real-time meeting communication session, wherein the instruction is sent after granting the control ([0071] the utility executed on the second device 36 (second computing device), sends a request to the proxy server 34, which returns (62) a response (instruction) in a suitable language, such as hypertext markup language (HTML) with JavaScript for the second device 36 to execute; [0072] using the JavaScript.RTM received from the proxy server 34 the second device 36 prompts the user to input to the second device 36 the user account information (display a user interface element)); 
McCoy does not explicitly teach
real-time meeting; 
receiving information indicative of a mobile computing device of a user being in a physical presence of the first computing device; and
granting control of the real-time meeting communication session to the second computing device of the user in response to a selection of the user interface element.
Agnihotri teaches
granting control of the real-time meeting communication session to the second computing device of the user in response to a selection of the user interface element (cols. 11, lines 63-64, co. 12, lines 1-3 and 10-14. The second display prompts the user to input to the second display (second computing device) the account login information, including, e.g., the same username and password that the content playback device provided to the management server. The proxy server verifies the user name and password with the management server (server), creates and transmits a session token to the second display, obtains information about content playback devices affiliated with the user account (granting, by the server, ... communication session to the second computing device); col. 12, lines 61-67, a user can input, using, e.g., a voice command to the second display (control of the real-time communication session).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the McCoy disclosure, the control session of the second device, as taught by Agnihotri.  One would be motivated to do so to improve the user experience of the IPTV without adding to the hardware costs of the unit, in which users employs voice input to perform searches and other functions and commands on components within a management server infrastructure.	
McCoy and Agnihotri do not explicitly teach
real-time meeting;
receiving information indicative of a mobile computing device of a user being in a physical presence of the first computing device;
Fonzi teaches
real-time meeting ([0070] the scheduling request for a meeting may specify data/time information);
receiving information indicative of a mobile computing device of a user being in a physical presence of the first computing device ([0066] a device of another user (mobile computing device) is detected when physical proximity by the remote device (first computing device) and sends an indication to the application server after the detection);
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the McCoy and Agnihotri disclosure, the real-time meeting, as taught by Fonzi.  One would be motivated to do so for a meeting initiation based on physical proximity in a database network system environment.	

As to claim 9, teaches McCoy teaches a system comprising: 
memory storing a set of instructions;
 one or more processors, coupled to the memory ([0042, 0043] a process running on a processor, electronic memory), to perform operations comprising: 
initializing a real-time meeting communication session for a first computing device, wherein the first computing device is connected to a media system ([0070] the IPTV client sends login information including, e.g., user name and password to the management server 30 (first computing device), which returns (initializing) to the IPTV client an IPTV session token that may subsequently be presented by the IPTV client device to a participating content server 32 (media system) to obtain content from that server); 
wherein the user is associated with the mobile device and a second computing device ([0073] the proxy server 34, responsive to a correct user name and password from the second device 36, returns information about all IPTV clients 12 that are affiliated with the user account associated with the user name and password (associated with the mobile device and a second computing device));
granting control of the real-time meeting communication session from the mobile computing device to the first computing device ([0070] the management server 30 (first computing device), which returns to the IPTV client an IPTV session token that may subsequently be presented by the IPTV client device to a participating content server 32 to obtain content from that server (granting control of the real-time communication session)); 
transmitting an instruction that enables the second computing device to display a user interface element associated with the real-time meeting communication session, wherein the instruction is sent after the granting control ([0071] the utility executed on the second device 36 (second computing device), sends a request to the proxy server 34, which returns (62) a response (instruction) in a suitable language, such as hypertext markup language (HTML) with JavaScript for the second device 36 to execute; [0072] using the JavaScript.RTM received from the proxy server 34 the second device 36 prompts the user to input to the second device 36 the user account information (display a user interface element)); 
McCoy does not explicitly teach
real-time meeting; 
receiving information indicative of a mobile computing device of a user being in a physical presence of the first computing device; and
granting control of the real-time meeting communication session to the second computing device of the user in response to a selection of the user interface element. 
Agnihotri teaches
granting control of the real-time meeting communication session to the second computing device of the user in response to a selection of the user interface element (cols. 11, lines 63-64, co. 12, lines 1-3 and 10-14. The second display prompts the user to input to the second display (second computing device) the account login information, including, e.g., the same username and password that the content playback device provided to the management server. The proxy server verifies the user name and password with the management server, creates and transmits a session token to the second display, obtains information about content playback devices affiliated with the user account (granting... communication session to the second computing device); col. 12, lines 61-67, a user can input, using, e.g., a voice command to the second display (control of the real-time communication session).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the McCoy disclosure, the control session of the second device, as taught by Agnihotri.  One would be motivated to do so to improve the user experience of the IPTV without adding to the hardware costs of the unit, in which users employs voice input to perform searches and other functions and commands on components within a management server infrastructure.
McCoy and Agnihotri do not explicitly teach
real-time meeting;
receiving information indicative of a mobile computing device of a user being in a physical presence of the first computing device;
Fonzi teaches
real-time meeting ([0070] the scheduling request for a meeting may specify data/time information);
receiving information indicative of a mobile computing device of a user being in a physical presence of the first computing device ([0066] a device of another user (mobile computing device) is detected when physical proximity by the remote device (first computing device) and sends an indication to the application server after the detection);
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the McCoy and Agnihotri disclosure, the real-time meeting, as taught by Fonzi.  One would be motivated to do so for a meeting initiation based on physical proximity in a database network system environment.

As to claim 14, McCoy teaches a non-transitory computer-readable medium having instructions stored thereon that, when executed by the one or more processors ([0042] a process running on a processor), causes the one or more processors to perform operations comprising:
initializing a real-time meeting communication session for a first computing device, wherein the first computing device is connected to a media system ([0070] the IPTV client sends login information including, e.g., user name and password to the management server 30 (first computing device), which returns (initializing) to the IPTV client an IPTV session token that may subsequently be presented by the IPTV client device to a participating content server 32 (media system) to obtain content from that server);
wherein the user is associated with the mobile device and a second computing device ([0073] the proxy server 34, responsive to a correct user name and password from the second device 36, returns information about all IPTV clients 12 that are affiliated with the user account associated with the user name and password (associated with the mobile device and a second computing device));
granting control of the real-time meeting communication session from the mobile computing device of the user to the first computing device ([0049] the Internet protocol TV (IPTV) client processor controlling a video display.  The IPTV client (mobile computing device) sends login information to the management server which returns to the IPTV client an IPTV session token that may subsequently be presented by the IPTV client to the content server to obtain content from the content server (granting control of the real-time communication session));
transmitting an instruction that causes the second computing device to display a user interface element associated with the real-time meeting communication session, wherein the instruction is sent after granting the control ([0071] the utility executed on the second device 36 (second computing device), sends a request to the proxy server 34, which returns (62) a response (instruction) in a suitable language, such as hypertext markup language (HTML) with JavaScript for the second device 36 to execute; [0072] using the JavaScript.RTM received from the proxy server 34 the second device 36 prompts the user to input to the second device 36 the user account information (display a user interface element)); 
McCoy does not explicitly teach
real-time meeting;
receiving information indicative of a mobile computing device of a user being ina physical presence of the first computing device;
grant control of the real-time meeting communication session to the second computing device of the user in response to a selection of the user interface element displayed by the second computing device.
Agnihotri teaches
grant control of the real-time meeting communication session to the second computing device of the user in response to a selection of the user interface element displayed by the second computing device (cols. 11, lines 63-64, co. 12, lines 1-3 and 10-14. The second display prompts the user to input to the second display (second computing device) the account login information, including, e.g., the same username and password that the content playback device provided to the management server. The proxy server verifies the user name and password with the management server (server), creates and transmits a session token to the second display, obtains information about content playback devices affiliated with the user account (granting, by the server, ... communication session to the second computing device); col. 12, lines 61-67, a user can input, using, e.g., a voice command to the second display (control of the real-time communication session).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the McCoy disclosure, the control session of the second 
McCoy and Agnihotri do not explicitly teach
real-time meeting;
receiving information indicative of a mobile computing device of a user being ina physical presence of the first computing device;
Fonzi teaches
real-time meeting ([0070] the scheduling request for a meeting may specify data/time information);
receiving information indicative of a mobile computing device of a user being ina physical presence of the first computing device ([0066] a device of another user (mobile computing device) is detected when physical proximity by the remote device (first computing device) and sends an indication to the application server after the detection);
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the McCoy and Agnihotri disclosure, the real-time meeting, as taught by Fonzi.  One would be motivated to do so for a meeting initiation based on physical proximity in a database network system environment.

As to claims 2, 10, and 15, McCoy, Agnihotri, and Fonzi teach all limitations of the parents claims 1, 9, and 14, McCoy further teaches: 
receiving, from the second computing device, an input corresponding to the selection by the user of the user interface element ([0074] the user inputs to the second device to selected IPTV client device to use with the second device.  The second device sends the client information received to the proxy server, requesting a list of services available to the IPTV client device from one or more of the content servers.  The proxy server relays the request for a list of services to the management server).

As to claim 3, 11, and 16, McCoy, Agnihotri, and Fonzi teach all limitations of the parents claims 2, 10, and 15, McCoy does not explicitly teach
wherein the receiving of the input causes the second computing device to participate in the real-time meeting communication session and to enable the second computing device to control the media system over an internet connection with a server.
Agnihotri teaches
wherein the receiving of the input causes the second computing device to participate in the real-time meeting communication session and to enable the second computing device to control the media system over an internet connection with a server (fig. 1, col. 5, lines 38-41, the second display includes a user interface on which a user may access a menu that includes a voice input application. Using the voice input application, the user can enter voice data to control certain functionality of the servers and service providers (media system).  The communication between the second display and other device such as the proxy server, the management server, and the backed servers via the internet 25).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the McCoy disclosure, the control session of the second device, as taught by Agnihotri.  One would be motivated to do so for an improvement of the user experience of the IPTV without adding to the hardware costs of the unit, in which users employs voice input to perform searches and other functions and commands on components within a management server infrastructure.
Agnihotri does not explicitly teach
“real-time meeting”;
Fonzi teaches
“real-time meeting” [0070] the scheduling request for a meeting may specify date/time information);
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the McCoy and Agnihotri disclosure, the real-time meeting, as taught by Fonzi.  One would be motivated to do so for a meeting initiation based on physical proximity in a database network system environment.	

As to claims 4, 12, and 17, McCoy, Agnihotri, and Fonzi teach all limitations of the parents claims 1, 9, and 14, wherein McCoy further teaches 
the mobile computing device comprises a mobile phone (fig. 1, element 12, [0058] the client consumer electronics device (CE) 12 such as a TV, game player, video disk player, camera, digital clock radio, mobile telephone) and the second computing device comprises a tablet computer or a laptop computer (fig. 1, element 36, [0064] the second device 36 may be another TV, game player, video disk player, camera, digital clock radio, mobile telephone, personal digital assistant, laptop computer).

As to claim 8, the combination of McCoy, Agnihotri, and Fonzi teach the computer-implemented method of claim 1, wherein McCoy further teaches 
the user interface element comprises a system tray notification or a pop-up window and presents the second computing device with an option to join the real-time meeting communication session ([0035]) the server device includes a notifying device that notifies the second display device of the selected recipients that content is available for viewing on the recipients first display device.  The second display device of the selected recipients (second computing device with an option to join the real-time communication session) are capable of previewing the content on the recipient's second display device (system tray notification) before the second display device of the recipient sends the content to the recipient's first display device).
Examiner note:  When the second display device selects recipients of previewing the content, it is inherently joins the network communication in real-time.
Agnihotri does not explicitly teach
“real-time meeting”;
Fonzi teaches
“real-time meeting” [0070] the scheduling request for a meeting may specify date/time information);
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the McCoy and Agnihotri disclosure, the real-time meeting, as taught by Fonzi.  One would be motivated to do so for a meeting initiation based on physical proximity in a database network system environment.

Claims 5, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy
(US 20150143442 A1), in view of Agnihotri (US 8863202 B2), further in view of Fonzi (US
20160253629 A1), and further in view of Lopez (US 20130080916 A1).
As to claims 5, 13, and 18, McCoy, Agnihotri, and Fonzi teach all limitations of the parents claims 1, 9, and 14, McCoy does not explicitly teach
wherein the media system comprises a non-smart display, and wherein the first computing device is coupled to the non-smart display.	Lopez teaches 
wherein the media system comprises a non-smart display, and wherein the first computing device is coupled to the non-smart display (fig. 1, element 120, 121, [0052] the wireless hand held device 120 (the first computing device) is in a bidirectional communications with the multimedia display 121 (coupled to the non-smart display)).
Examiner note: The display 121 includes monitor or movie theater display screen is a non-smart display that is not itself configured to connect to the network (applicant’s specification 0022).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the McCoy and Agnihotri disclosure, the multimedia display to present video to user, as taught by Lopez.  One would be motivated to do so for a meeting initiation based on physical proximity in a database network system environment.	

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy (US 20150143442 A1), in view of Agnihotri (US 8863202 B2), in view of Fonzi (US 20160253629 A1), and further in view of Altman (US 20170251515 A1).
As to claims 6 and 19, McCoy, Agnihotri, and Fonzi teach all limitations of the parents claims 1, 9, and 14, McCoy further teaches 
wherein the first computing device is connected to a server via a computing network ([0039] the IPTV client device 12 includes wireless modem or wireless telephony transceiver communicates with the processor to provide connectivity to a wide area network such as the Internet; [0062, the proxy server (server) and the management server (first server) include network interfaces 34c and 32c communicate via a wide area network such as the Internet (computing network)), and
wherein the second computing device is connected to the server and lacks short-range wireless communication connection with the first computing device (fig. 2, [0075] the second device 36 sends the client information received to the proxy server 34 (the second computing device is connected to the server), requesting a list of services available to the IPTV client device 12 from one or more of the content servers 32). 
 device 36 communicates with the Management server via the Proxy server indicating that the second device 36 does not communicate with the Management server via a short-range wireless communication (lacks short-range wireless communication connection).
McCoy does not explicitly teach
wherein the first computing device is connected to the mobile computing device via a short-range wireless communication network.
Altman teaches
wherein the first computing device is connected to the mobile computing device via a short-range wireless communication network fig. 1, [0059] first bonding device 110 (first computing device) may receive a raw media stream from a computing device 107, e.g., router (first computing device) over wireless connection, such as Bluetooth (short-range wireless communication network)).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the McCoy disclosure, the short-range wireless connection from the users to the router, as taught by Altman.  One would be motivated to do so for using a short-range wireless protocol to bond the two or more mobile devices for optimization of the bandwidth and/or other output characteristics of the video encoder feeding first bonding device.

As to claims 7 and 20, the combination of McCoy, Agnihotri, and Fonzi teach all limitations of the parents claims 6 and 19, wherein McCoy further teaches the computing network comprises an Internet connection ([0043] As shown in FIG. 1, a network interface such as a wired or wireless modem or wireless telephony transceiver communicates with the processor to provide connectivity to a wide area network such as the Internet) 
McCoy does not explicitly teach
the short-range wireless communication network comprises a Bluetooth connection.
Altman teaches
(fig. 1, [0059] first bonding device 110 may receive a raw media stream from a computing device 107, e.g., router (first computing device) over wireless connection, such as Bluetooth).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the McCoy disclosure, the Bluetooth connection from the users to the router, as taught by Altman.  One would be motivated to do so to bond the two or more mobile devices for optimization of the bandwidth and/or other output characteristics of the video encoder feeding first bonding device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ANH NGUYEN/               Primary Examiner, Art Unit 2454